DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 03/10/2022 are acknowledged. 
Claims 3, 8, 15 and 16 were previously canceled. 
In view of applicants’ arguments and the examiner proposed amendments, see below, the previous 112(a) written description, 112(b) indefinite and 103 rejections have been withdrawn. 
Based on the above reasons of record, the claims 1, 9-14 and 17 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Mandar Joshi on 07/12/2022. 
The application has been amended as follows: 
Replace claim 1 with the following:
	-- 1.  A method of improving muscle regeneration thereby reducing symptoms of a muscle disorder in a subject diagnosed with the muscle disorder, the method comprising administering an effective amount of a Plasma Fraction to the subject wherein the Plasma Fraction is a Plasma Protein Fraction (PPF) containing between 83% and 95% albumin, no more than 17% globulin and no more than 1% gamma globulin. --
	
	In claim 11, deleted “comprised of”.
	Replace claim 12 with the following:
	-- 12. The method of claim 11 wherein the dystrophy is selected from the group consisting of Duchenne and Becker muscular dystrophy, myotonic dystrophy, limb girdle muscular dystrophy, Emery-Dreifuss muscular dystrophy, congenital muscular dystrophy, and facioscapulohumeral muscular dystrophy. --

	Replace claim 13 with the following:
	-- 13.  The method of claim 1 wherein the muscle disorder is selected from the group consisting of muscle atrophy, muscle weakness, McArdle disease, muscle weakness associated with stroke, degeneration associated with amyotrophic lateral sclerosis, neuromuscular junction disorders, myasthenia gravis, toxic myopathy, inflammatory myopathy, lipid storage myopathy, ischemia, and contraction-induced damage. --
	
	In claim 14, delete “comprised of”.
	Cancel claims 2 and 4-7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658